Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 12, 2015

The Court of Appeals hereby passes the following order:

A15D0429. LAQUISH KELLY v. DOUGLAS JONES.

      Laquish Kelly filed this application for discretionary appeal from the trial
court’s order concerning, among other issues, the modification of visitation
provisions in a consent order on legitimation and custody originally filed in 2011.
Under OCGA § 5-6-34 (a) (11), direct appeals are permitted from “[a]ll judgments or
orders in child custody cases awarding, refusing to change, or modifying child
custody or holding or declining to hold persons in contempt of such child custody
judgments or orders.” And “[v]isitation is considered a custody issue.” Daniels v.
Barnes, 289 Ga. App. 897, 899 n. 1 (658 SE2d 472) (2008); see also OCGA § 19-9-
41 (4) (defining “child custody proceeding” as “a proceeding in which legal custody,
physical custody, or visitation with respect to a child is in issue.”). Thus, the order
that Kelly seeks to appeal is directly appealable. The fact that Kelly wishes to
challenge other portions of the trial court’s order, including child support, does not
alter this conclusion. See Collins v. Davis, 318 Ga. App. 265, 266-269 (1) (733 SE2d
798) (2012) (if trial court’s order falls within scope of OCGA § 5-6-34 (a) (11), then
a direct appeal is authorized regardless of the issue raised on appeal).
      We will grant a timely discretionary application if the lower court’s order is
subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this application is
hereby GRANTED. Kelly shall have ten days from the date of this order to file a
notice of appeal with the trial court. If, however, she has already filed a notice of
appeal, she need not file a second notice. The clerk of the trial court is DIRECTED
to include a copy of this order in the record transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
                                     06/12/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.